Case 8:19-cv-02922-MSS-AEP Document 44 Filed 03/13/20 Page 1 of 3 PageID 492



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                                        CASE NO. 8:19-CV-02922

BRIAN RUBY, individually and on behalf
of all those similarly situated,

          Plaintiff,

v.

UNITED SERVICES AUTOMOBILE
ASSOCIATION and CCC
INFORMATION SERVICES, INC.,

          Defendants.                                     /

      DEFENDANTS UNITED SERVICES AUTOMOBILE ASSOCIATION AND CCC
     INFORMATION SERVICES, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY

          Defendant United Services Automobile Association (“USAA”) and CCC Information

Services, Inc. (“CCC”) respectfully submit this Notice of Supplemental Authority, 1 hereby

notifying the Court of the following:

      •   Walker v. Allstate Prop. & Cas. Ins. Co., Case No. 2:19-CV-701-RDP (N.D. Ala.
          March 10, 2020) (Judge R. David Proctor), attached as Exhibit A.

    Respectfully submitted,

    /s/ Rodger L. Eckelberry                               /s/ Marguerite M. Sullivan (per email
    Rodger L. Eckelberry (Ohio Bar # 0071207)              approval on 3/13/2020)
    Andrea C. Wiltrout (Ohio Bar # 0098288)                Marguerite M. Sullivan
    Mathew G. Drocton (Ohio Bar #0093742)                  LATHAM & WATKINS, LLP
    BAKER & HOSTETLER LLP                                  330 North Wabash Avenue, Ste. 2800
    200 Civic Center Drive, Suite 1200                     Chicago, IL 60611
    Columbus, Ohio 43215                                   Telephone: 312-876-7700
    Telephone: 614-228-1541                                Fax: 312-993-9767
    Facsimile: 614-462-2616                                Email: marguerite.sullivan@lw.com
    Email: reckelberry@bakerlaw.com
    awiltrout@bakerlaw.com                                 Joseph H. Varner, III

1
  USAA and CCC are mindful that of the Court’s denial of their request to file a reply and do not seek to circumvent
the Court’s ruling. However, USAA and CCC believe that the Court would want to see a decision on an identical
issue rendered just days ago by a sister court.
Case 8:19-cv-02922-MSS-AEP Document 44 Filed 03/13/20 Page 2 of 3 PageID 493



 mdrocton@bakerlaw.com                          HOLLAND & KNIGHT, LLP
                                                100 N. Tampa St., Suite 4100
 And                                            Tampa, FL 33602
                                                Telephone: 813-227-8500
 Jerry R. Linscott (Florida Bar # 148009)       Fax: 813-229-0134
 BAKER & HOSTETLER LLP                          Email: joe.varner@hklaw.com
 200 S. Orange Ave. #2300
 Orlando, Florida 32801                         George Chipev
 Telephone: 407-649-4024                        Jason Randall Burt
 Facsimile: 407-841-0168                        LATHAM & WATKINS LLP
 Email: jlinscott@bakerlaw.com                  555 Eleventh Street NW, Suite 1000
                                                Washington, DC 20004
 Attorneys for Defendant                        Telephone: 202-637-2200
 United Services Automobile Association         Fax: 202-637-2201
                                                Email: george.chipev@lw.com
                                                       jason.burt@lw.com

                                                Attorneys for Defendant
                                                CCC Information Services, Inc.




                                            2
4832-7866-6423.1
Case 8:19-cv-02922-MSS-AEP Document 44 Filed 03/13/20 Page 3 of 3 PageID 494



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of March 2020, a true and correct copy of the

foregoing document was served by notification through the Court’s electronic filing system, or if

an individual is not registered with the Court’s filing system, though electronic mail upon the

following:

 Jonathan H. Waller (WAL073)                     Marguerite M. Sullivan
 2001 Park Place, Suite 900                      LATHAM & WATKINS, LLP
 Birmingham, AL 35203                            330 North Wabash Avenue, Ste. 2800
 Telephone: (205) 313-7330                       Chicago, IL 60611
 jwaller@waller-law.com                          Telephone: 312-876-7700
                                                 Fax: 312-993-9767
 John Allen Yanchunis, Sr.                       Email: marguerite.sullivan@lw.com
 MORGAN & MORGAN, P.A.
 201 N. Franklin Street, 7th Floor               Joseph H. Varner, III
 Tampa, FL 33602                                 HOLLAND & KNIGHT, LLP
 Telephone: 813-275-5272                         100 N. Tampa St., Suite 4100
 Fax: 813-275-9295                               Tampa, FL 33602
 Email: jyanchunis@forthepeople.com              Telephone: 813-227-8500
                                                 Fax: 813-229-0134
 Jonathan Betten Cohen                           Email: joe.varner@hklaw.com
 MORGAN & MORGAN, P.A.
 201 N. Franklin Street, 7th Floor               George Chipev
 Tampa, FL 33602                                 Jason Randall Burt
 Telephone: 813-223-5505                         LATHAM & WATKINS LLP
 Fax: 813-397-2315                               555 Eleventh Street NW, Suite 1000
 Email: jcohen@forthepeople.com                  Washington, DC 20004
                                                 Telephone: 202-637-2200
 Attorneys for Plaintiff                         Fax: 202-637-2201
                                                 Email: george.chipev@lw.com
                                                        jason.burt@lw.com

                                                 Attorneys for Defendant
                                                 CCC Information Services, Inc.


                                                /s/ Rodger L. Eckelberry
                                                BAKER & HOSTETLER LLP

                                                Attorney for Defendant
                                                United Services Automobile Association



4832-7866-6423.1
